Case 1:19-cv-24043-UU Document 30 Entered on FLSD Docket 02/27/2020 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO.: 1:19-cv-24043-UU

 APERTURE NET LLC,

         Plaintiff,

 v.

 BLU PRODUCTS, INC.,

       Defendant.
 ________________________________/

                                   ORDER TO SHOW CAUSE

         THIS CAUSE is before the Court sua sponte. The Court has considered the pertinent

 portions of the record and is otherwise fully advised in the premises. On January 29, 2020, the

 parties filed a notice of mediator selection. D.E. 26. As of the date of this Order, the parties have

 not informed the Court of their agreed date and time of mediation. Accordingly, it is

         ORDERED AND ADJUDGED that the PARTIES SHALL show cause in writing, by

 Monday, March 16, 2020, as to why the parties have not yet scheduled their mediation.

 Alternatively, the parties may agree to a mediation date and submit a proposed order scheduling

 mediation by that date. Failure to comply with this order will result in dismissal of this action

 without further notice.

         DONE AND ORDERED in Chambers, Miami, Florida, this _27th__ day of February,
 2020.


                                                       _______________________________
                                                       URSULA UNGARO
                                                       UNITED STATES DISTRICT JUDGE
 copies provided: counsel of record
